Title: From John Quincy Adams to George Washington Adams, 14 December 1826
From: Adams, John Quincy
To: Adams, George Washington


				
					N. 33.My dear George.
					Washington 14. December 1826.
				
				The last Letter I have from you is of the 2d. instn. but I have also received Mrs Clark’s receipt upon my note to her, which was enclosed in your Letter to your brother John of the 6th.—My latest Letters to you, are of the 19th. 27th. and 29th. ulto. and 4th. and 7th. instn.—I expect answers to them all.I now enclose, 1. an order from W. S. Smith, upon the Executors of my father’s Will, for 290 dollars 20 Cents, in favour of Benjamin L. Lear, Attorney of Baron Hyde de Neuville by him endorsed, payable to me—accepted by me as Executor, and the acceptance remaining to be signed by Mr Quincy, which you will request him to do—And it is endorsed by me, with an order to pass the contents to my credit in the Branch Bank Boston—I have already paid the money to Mr Lear— 2. A Check, signed by me as Executor, and to be signed by Mr Quincy, drawn on the Cashier of the Branch Bank, Boston, payable to my order, and endorsed by me, to pass the Contents 290 dollars 20 Cents, to my Credit in Bank.—This Check when signed by Mr Quincy, you will present at the Bank, and cause the amount to be entered to my Credit in my Bank Book, which you have.3. A Receipt signed by me, of the money from the Executors, which you will deliver to Mr Quincy, upon his signing, the acceptance of W. S. Smith’s Order, and the Check on the Branch Bank for the money.The Order, when the acceptance is signed by Mr Quincy, you will keep with the former one—The two together constitute the vouchers that Mr Smith has drawn the whole sum of 3000 dollars—My two receipts, to be retained by Mr Quincy, shew the payment of the whole Sum by the Executors—When the transaction is completed, give me notice of the same, without delay. Your affectionate father.
				
					J. Q. Adams.
				
				
			